     Case: 1:20-cv-05191 Document #: 35 Filed: 12/13/20 Page 1 of 1 PageID #:428

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Wayne Farms LLC
                               Plaintiff,
v.                                                    Case No.: 1:20−cv−05191
                                                      Honorable Gary Feinerman
John Doe, et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Sunday, December 13, 2020:


         MINUTE entry before the Honorable Gary Feinerman:Hearing on motions for
default judgment [32] [33] set 12/17/2020 at 9:00 a.m. Plaintiff shall file on the docket the
executed return(s) of service or any other documents pertaining to service on Defendants.
Attorneys/Parties should appear for the hearing by calling the Toll−Free Number: (877)
336−1828, Access Code: 4082461. Members of the public and media will be able to call
in to listen to this hearing (use toll free number). Please, please be sure to keep your phone
on mute when you are not speaking. Persons granted remote access to proceedings are
reminded of the general prohibition against photographing, recording, and rebroadcasting
of court proceedings. Violation of these prohibitions may result in sanctions, including
removal of court issued media credentials, restricted entry to future hearings, denial of
entry to future hearings, or any other sanctions deemed necessary by the Court. Mailed
notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
